Case 1:20-cv-01347-MKB-SMG Document 1-6 Filed 03/12/20 Page 1 of 2 PageID #: 37




                           EXHIBIT “F”
Case 1:20-cv-01347-MKB-SMG Document 1-6 Filed 03/12/20 Page 2 of 2 PageID #: 38
    DEPARTMENT Of HEALTH & HUMAN SERVICES                      Publ;c Health Se,v;ce   ®
                                                               Food and Drug Administration
                                                               Washington DC 20204

        .JUL - 9 1991


    .Mr. ' Anthony Filandro
     Virginia Dare Extract Co. Inc.
     882 Third Avenue
     Brooklyn, New York n 232
     Dear M~. Filandro:

     This responds to your letter dated June 14, concerning the
     use of the term " natura 1" when apo Ii ed to van i I 11 n obta 1 ned:
     (1) from the curcumin in turmeric oleores1n, and (2) by
     means other than direct extraction of van1ll1n ,n botanical
     materials, e.g. by conversion of eugenol in clove oil.
     As you know vanillin ,s considered a GRAS synthetic
     flavoring substance/ad j uvant and it 1s regulated under 21
     CFR 182.60. The specifications tor van1 ll1n are l 1stea 1n
     the Food Chemicals Codex. The process des c ribed ,n vour
     correspondence describes manufacturing vani l 1,n from tumer,c
     oleoresin suspension in water which is heated with
     diethylene glycol dimethyl ether at 316°C and 1680 ps, .
     These orocessing conditions per se meet the criteria set tor
     the in 21 CFR 101.22(a 3 for obtainin ·· natural " flavors.
     However, this vanillin would not qualify as '' natural
     vanillin," as defined 1n 21 CFR 101.22(a)(3}, because the
     vanillin is not obtained from vani l la beans. whose flavor it
     simulates .                                  ·   ·

     It is our understanding from ava i l able .standard references,
     that the traditional orocess by which vanill1n 1s obtained
     from the eugenol in clove oi 1 invo l ves the use of various
     chemical reactants, and that this 1s not one of the physical
     processes described in 21 CFR 101.22(a)(3). Consequently,
     vanillin obtained from the eugenol in clove oil would not oe
     cons·i dered " natural vani 1 l in. "

     Copies of the above regulations are attached for your
     information.  If we can be of any further ass i stanc e, p 1ease
     let us know.
                                                                ..•


                                  ?!fx~!f
                                  Assistant to the Director
                                  Division of Regulatory Gu i d ance
                                  Center for Food Safety a n d
                                    Applied Nutrition
